DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                  		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time of filing the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US Publication 2007/0290988), Appleyard (hereinafter “Apple”) (US Publication 2018/0196515) in view of Rimon (US Publication 2016/0274662) and in further view of Beran (US Publication 2016/0342207).
Regarding independent claim 1, Nogami teaches a hand interface device comprising: 
A glove portion configured to be worn on top of a user's hand, including a plurality of anchoring finger caps configured to be circumscribed around the extremities of the user's fingers and thumb when the glove portion is worn on top of the user’s hand; (Nogami teaches in [0043] of having a glove worn by a user which includes a plurality of anchoring finger caps covering the fingers and thumb.  A glove which covers the fingers 
a plurality of  haptic actuators housed within respective anchoring finger caps of the plurality of anchoring finger caps (In [0043, 0075], Nogami teaches that each fingertip portion includes a vibration motor used to provide tactile-feedback); 
Although Nogami teaches of having a glove and a vibration motor at the tips of each finger, Nogami does not explicitly teach:
a housing structure configured to be attached to a forearm of the user when the glove portion is worn by the user; and a plurality of wires running between the plurality of haptic actuators and the housing structure,
However, in the same field of endeavor, Apple illustrates a housing, 216 (Fig. 2) located at forearm, comprising a processing unit which provides tactile feedback control signals to each of the haptic feedback units, 220 ([0056]). In addition, Apple teaches in [0047] of being able to support the components needed to provide a tactile feedback glove in the glove itself or supported by framework on a user’s forearm.  Apple also discloses in [0046, 0055, 0056] in relation to Fig. 2 of being able to provide haptic feedback (tactile force) of differing magnitudes to the fingers via the haptic actuators, 220.  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify a hand interface device which provides signals to haptic actuators located at fingertips in the finger caps, as taught by Nogami; to include the feature of providing a housing located/attached to either a glove or forearm and having a plurality of wires running between at 
Although the combination of Nogami and Apple disclose of having actuators located at the fingertips, which can be controlled individually, they do not appear to explicitly teach:
alignment of the plurality of anchoring finger….
However, in the same field of endeavor, Rimon teaches of providing haptic feedback to the fingers of a user and illustrates in Fig. 18 of a user having alignment of the fingertips and providing a type of haptic feedback of varying amounts across the fingers (1860A), in an example of user holding a sword.  Fig. 18 also illustrates the hand in a closed fist arrangement.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Nogami and Apple which provides haptic actuators located at each fingertip of a user and which can be individually controlled to provide haptic feedback to the user; to include the feature of providing a type of user feedback when a user has alignment of their fingers, as disclosed by Rimon to provide a system for interfacing with virtual objects ([0001]).
wherein the hand interface system is configured to actuate the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps (Based on the combined teachings of Nogami, Apply and Rimon, a user’s hand can be in a form of finger alignment thereby placing the finger caps in a state of alignment and causing the finger caps to provide haptic feedback.  Therefore, the combined features of the above references provides wherein the 
Although the combination of references disclose the features to provide different magnitudes of haptic feedback to fingers when fingers are aligned, they do not explicitly disclose:
…to form a haptic gradient; ...increasing magnitudes across...
However, in the same field of endeavor, Beran discloses of providing haptic feedback to digits of user and illustrates in Fig. 9, a haptic gradient across the digits of a user’s hand.  See specifically, in one example, timings between T2 and T3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Nogami, Apple and Rimon; to include the feature of providing haptic gradients across hand appendages of user, as disclosed by Beran to provide a more immersive interactive experience by providing haptic feedback.
wherein the hand interface device is configured to actuate the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps by actuating the plurality of haptic actuators with increasing magnitudes across the plurality of anchoring finger caps (The combined knowledge provided by the combination of Nogami, Apple, Rimon and Beran provides a hand interface device/system which operates in the above manner).
Regarding dependent claim 2, Nogami, as modified by Apple, Rimon and Beran, discloses the hand interface device of claim 1, wherein:
at least one haptic actuator of the plurality of haptic actuators can vibrate independently from remaining haptic actuators of the plurality of haptic actuators (Nogami illustrates in Fig. 11 of haptic actuators vibrating independently from each other).
Regarding dependent claim 3, Nogami, as modified by Apple, Rimon and Beran, discloses the hand interface device of claim 2, wherein:
each haptic actuator of the plurality of haptic actuators is capable of attaining a different magnitude of vibration from the remaining haptic actuators (Apple teaches of being able to provide haptic feedback of varying intensities and Beran illustrates that hand appendages can have varying magnitudes of haptic feedback in relation to each other.  See further description in claim 1).
Regarding dependent claim 4, Nogami, as modified by Apple, Rimon and Beran, discloses the hand interface device of claim 1, wherein:
at least one haptic actuator of the plurality of haptic actuators can vibrate in unison with respect to remaining haptic actuators of the plurality of haptic actuators (In [0088], Nogami teaches that all actuators can be turned on at the same time).
Regarding dependent claim 5, Nogami, as modified by Apple, Rimon and Beran, discloses the hand interface device of claim 1, wherein
each haptic actuator of the plurality of haptic actuators is capable of attaining the same magnitude of vibration as the remaining haptic actuators of the plurality of haptic actuators (In Fig. 6, Nogami illustrates that the vibration actuators can achieve the same torque, which is directly related to vibration).
Regarding dependent claim 6, Nogami, as modified by Apple, Rimon and Beran,  discloses the hand interface device of claim 1, wherein:
the vibration of the plurality of haptic actuators allows a user to experience haptic sensations upon interaction with objects in the virtual world (Nogami, [0002]).
Regarding dependent claim 7, Nogami, as modified by Apple, Rimon and Beran, discloses the hand interface device of claim 1, wherein:
a location of the at least one haptic actuator of the plurality of haptic actuators can be varied within the anchoring finger caps (In [0042], Nogami teaches that vibration motors are placed on the fingertips but can be placed on any portion of the human body, which would include a different location within the finger caps (glove tips)).
Regarding dependent claim 8, Nogami, as modified by Apple, Rimon and Beran, discloses the hand interface device of claim 1, wherein:
the hand interface device is configured to form the haptic gradient with the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps in a closed fist position (Rimon, Fig. 18).
Regarding dependent claim 9, Nogami, as modified by Apple, Rimon and Beran, discloses the hand interface device of claim 8, wherein:
the hand interface device is configured to cease formation of the haptic gradient upon the opening of the user’s fist (Apple, Rimon and Beran all disclose providing different intensities of haptic feedback to user of varying intensities to user’s fingers.  Based on the knowledge provided by the prior art, wherein haptic feedback is provided to the user based on an interaction with virtual objects and also providing haptic feedback to a user when the user has a closed fist, representing holding a virtual object (a sword, for example); it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to cease formation of haptic feedback when the user is no longer holding a virtual object, since the knowledge required to provide or not provide haptic feedback would be common knowledge to one of ordinary skill in the art.  Additionally, in Rimon’s example, the haptic feedback is provide in response to the user holding a virtual object with a closed fist to provide interaction with the user and the virtual sword.  The user opening their hand, thereby no longer holding the sword would cause the haptic feedback representing the user holding the sword, to cease).
Regarding dependent claim 10, Nogami, as modified by Apple, Rimon and Beran, discloses the hand interface device of claim 8, wherein:
formation of the haptic gradient allows replication of physical hand movements in virtual reality (Rimon, haptic gradient in each finger, holding a virtual sword. Beran, holding a virtual ball, haptic gradient across a user’s digits, Figs. 8 and 9).
Claims 13-18 have similar limitations to claims 2 and 4-7 and are rejected in the same manner.  
Regarding dependent claim 19, Nogami, as modified by Apple and Rimon discloses the hand interface system of claim 12, wherein:
The combination of references do not explicitly disclose:
increasing magnitudes across the plurality of....finger....
However, in the same field of endeavor, Beran discloses of providing haptic feedback to digits of user and illustrates in Fig. 9, a haptic gradient across the digits of a user’s hand.  See specifically, in one example, timings between T2 and T3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Nogami, Apple and Rimon; to include the feature of providing haptic gradients across hand appendages of user, as disclosed by Beran to provide a more immersive interactive experience by providing haptic feedback.
the hand interface system is configured to form a haptic gradient with the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps in a closed fist (Rimon, Fig. 18) position by actuating the plurality of haptic actuators with increasing magnitudes across the plurality of anchoring finger caps (The combination of Nogami, Apple, Rimon and Beran provides a hand interface system which forms a haptic gradient of increasing magnitudes across a plurality of haptic actuators when the fingers are in a closed fist position and the fingers (finger caps) are aligned).
Claim 20 has similar limitations to claim 9 and is rejected in the same manner.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US Publication 2007/0290988) in view of Appleyard (hereinafter “Apple”) (US Publication 2018/0196515), Rimon (US Publication 2016/0274662),  Beran (US Publication 2016/0342207) and in further view of Adams (US Patent 9,104,271).
Regarding dependent claim 11, N Nogami, as modified by Apple, Rimon and Beran,  discloses the hand interface device of claim 1, wherein:
the at least one haptic actuator of the plurality of haptic actuators (As disclosed by Nogami);
Although the combination of Nogami and Apple disclose a haptic actuator, which inherently requires power to operate at a specific vibration level to reflect a surface and a housing with wires going directly to each actuator and the housing having a processing unit ([0052]), they do not explicitly disclose:
is powered via the housing structure.
However, in the same field of endeavor, Adams discloses in reference to Fig. 10 of component unit comprising a processor in a structure, 14 with wires going to each vibrational actuator located at the fingertips of the user and receiving power via the structure.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the hand interface device having a structure comprising a processor with control wires provided to actuators located at fingertips of user in finger caps, as disclosed by the combination of Nogami and Apple; to include the feature of the structure providing power to the actuators, as disclosed by Adams for providing operational power to the actuators.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US Publication 2007/0290988), in view of Appleyard (hereinafter “Apple”) (US Publication 2018/0196515) and in further view of Rimon (US Publication 2016/0274662).
Regarding independent claim 12, Nogami teaches a hand interface system comprising: 
A glove portion configured to be worn on top of a user's hand, including a plurality of anchoring finger caps configured to be circumscribed around the extremities of the user's fingers and thumb when the glove portion is worn on top of the user’s hand; (Nogami teaches in [0043] of having a glove worn by a user which includes a plurality of anchoring finger caps covering the fingers and thumb.  A glove which covers the fingers inherently has finger caps and are anchored to the body of the glove.  In the same paragraph, Nogami teaches of the user also can wear finger sacks);
a plurality of  haptic actuators housed within respective anchoring finger caps of the plurality of anchoring finger caps (In [0043, 0075], Nogami teaches that each fingertip portion includes a vibration motor used to provide tactile-feedback); 
Although Nogami teaches of having a glove and a vibration motor at the tips of each finger, Nogami does not explicitly teach:
a housing structure configured to be attached to a forearm of the user when the glove portion is worn by the user; and a plurality of wires running between the plurality of haptic actuators and the housing structure,
However, in the same field of endeavor, Apple illustrates a housing, 216 (Fig. 2) located at forearm, comprising a processing unit which provides tactile feedback control signals to each of the haptic feedback units, 220 ([0056]). In addition, Apple teaches in [0047] of being able to support the components needed to provide a tactile feedback glove in the glove itself or supported by framework on a user’s forearm.  Apple also discloses in [0046, 0055, 0056] in relation to Fig. 2 of being able to provide haptic feedback (tactile force) of differing magnitudes to the fingers via the haptic actuators, 220.  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify a hand interface device which provides signals to haptic actuators located at fingertips in the finger caps, as taught by Nogami; to include the feature of providing a housing located/attached to either a glove or forearm and having a plurality of wires running between at least one haptic actuator and the housing structure, as disclosed by Apple, to provide a supporting framework for the tactile feedback system.
Although the combination of Nogami and Apple disclose of having actuators located at the fingertips which can be controlled individually, they do not appear to explicitly teach:
wherein the hand interface system is configured to actuate the plurality of haptic actuators upon alignment of the plurality of .....finger 
However, in the same field of endeavor, Rimon teaches of providing haptic feedback to the fingers of a user and illustrates in Fig. 18 of a user having alignment of the fingers and providing a type of haptic feedback of varying amounts across the fingers (1860A), in an example of user holding a sword.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Nogami and Apple which provides haptic actuators located at each fingertip of a user and which can be individually controlled to provide haptic feedback to the user; to include the feature of providing a type of user feedback when a user has alignment of their fingers, as disclosed by Rimon to provide a system for interfacing with virtual objects ([0001]).
wherein the hand interface system is configured to actuate the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps (Based on the combined teachings of Nogami, Apply and Rimon, a user’s hand can be in a form of finger alignment thereby placing the finger caps in a state of alignment and causing the finger caps to provide haptic feedback.  Therefore, the combined features of the above references provides wherein the hand interface system is configured to actuate the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent 11,009,956 to Ogita illustrates increasing and decreasing intensity of vibration across a haptic device, but does not teach all the limitations of the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693